DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 4 recites the limitation "the pair of water resistant flaps." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nash (US 2014/0190841) in view of Hirai et al. (US 6,084,963) and Richardson et al. (US 2015/0265035).
Regarding claim 1, Nash discloses a gadget protector device comprising: a casing member (Fig. 7) including a top layer (at 82) and a bottom layer (at 62) attached to one another forming an enclosure in the casing member to house a gadget (90), the enclosure having a padding ([0007]) embedded therein surrounding the perimeter of the enclosure for stabilizing a received gadget, the casing member including an opening (at 94) located along one side of the casing member for insertion and ejectment of the gadget. See Figs. 7-8. Nash does not disclose an ejector or attachment member as claimed. 
Hirai, which is drawn to a gadget protector, discloses an ejector member (115) integrated within a casing member along an opposite side of the casing member from an opening, the ejector member including a tab actuator (114) for activating ejectment of a housed gadget upon actuation of the tab. See Figs. 14-17. Also, Richardson, which is drawn to a gadget protector, discloses an attachment member (128, [0049]) including a plurality of attachment parts, wherein each attachment part is configured to connect the casing member to a surface so that a device may be operated as a protective hands-free holder of the gadget. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an ejector member and tab actuator along with an attachment part, as disclosed by Hirai and Richardson, in order to facilitate the removal of the gadget, and attach the device to an object.
Regarding claim 2, the padding is a foam layer. See [0007]. 
Regarding claim 3, the casing member can include a pair of water resistant (plastic or metal is water resistant) flaps (at 104). See Fig. 9 and [0007].
Regarding claim 4, water resistant flaps form a seal around the opening in the casing member. See Fig. 9. 
Regarding claim 5, the ejector member includes at least one tab (at 136) and an at least one ejector handle (at 114). See Fig. 14. 
Regarding claim 6, the casing member is water resistant. See [0007]. 
Regarding claim 7, insofar as claimed, the casing member is fog resistant. See [0007]. 
Regarding claim 8, the casing member is shock-proof. See Abstract and [0007].
Regarding claim 11, each attachment member can be attached to a rear surface of the casing member. See Richardson, Fig. 1. 
Regarding claim 12, an attachment part includes a pair of suction cups. See Richardson, [0049].

  Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nash, Hirai et al., and Richardson et al. as applied above in further view of Richardson et al (US 2017/0099074) (‘074).
Regarding claim 9 and 10, Nash does not disclose a touch screen overlay as claimed. ‘074, which is drawn to a gadget protector, discloses a casing member that includes a touch screen overlay (110) surface, wherein the touch screen overlay surface is water resistant. See Fig. 1 and Abstract. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a touch screen overlay, as disclosed by ‘074, on the device of Nash, in order to use the gadget therein without having to open it. 

  Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nash, Hirai et al., and Richardson et al. as applied above in further view of Felts (US 8,733,606).
Regarding claim 13, Nash, as modified above, does not disclose a hinged tab as claimed. Felts, which is drawn to a gadget protector, discloses an attachment part (42) that includes a hinged tab. See Fig. 3; and col. 5, ll. 40-46. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a hinged tab, as disclosed by Felts, on the device of Nash in order to facilitate the removal and attachment of the device to an object. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734